Fourth Court of Appeals
                                   San Antonio, Texas
                                        September 29, 2021

                                       No. 04-21-00148-CV

                 Oscar BENAVIDES, Felicitas Benavides, and S.W. ROE, Inc.,
                                      Appellants

                                                 v.

AEGIS ASSET BACKED SECURITIES, LLC, a California Limited Liability Company; and
      American Savings Life Insurance Co. and Substitute Trustee Sandra Mendoza,
                                      Appellees

                   From the 341st Judicial District Court, Webb County, Texas
                             Trial Court No. 2020-CVG-000092-D3
                      Honorable Rebecca Ramirez Palomo, Judge Presiding

                                             ORDER

        In accordance with this court’s memorandum opinion of this date, this appeal is
DISMISSED FOR LACK OF JURISDICTION. Appellants’ requests for an unspecified amount
of time “to finalize this case” in the trial court and an extension of time to file their appellants’
brief are DISMISSED AS MOOT.

        It is ORDERED that Appellees Aegis Asset Backed Securities, LLC, a California Limited
Liability Company and American Savings Life Insurance Co. and Substitute Trustee Sandra
Mendoza recover their costs on appeal from Appellants Oscar Benavides, Felicitas Benavides, and
S.W. Roe, Inc.

       It is so ORDERED on September 29, 2021.


                                                  _____________________________
                                                  Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of September, 2021.

                                                  _____________________________
                                                  Michael A. Cruz, Clerk of Court